     Case 1:19-cv-00719-GHW Document 43 Filed 06/11/19 Page 1 of 3




LEE LITIGATION GROUP, PLLC
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PHILLIP SULLIVAN, JR,
on behalf of himself and all others similarly situated,

               Plaintiff,                                 Case No.: 19-CV-719


       v.

DOCTOR’S ASSOCIATES LLC,                                  PLAINTIFF’S REPLY TO
GEETA FASTFOOD ENTERPRISE INC.,                           DEFENDANTS’
and ABHIMANUE MANCHANDA,                                  COUNTERCLAIM


               Defendants.


       Plaintiff, PHILLIP SULLIVAN, JR., on behalf of himself and the Class, by and

through his attorneys, LEE LITIGATION GROUP, PLLC, hereby submits his response

to the counterclaim presented in Defendants GEETA FASTFOOD ENTERPRISE INC.,

and ABHIMANUE MANCHANDA’s Amended Answer to the Plaintiff’s Complaint and

Counterclaim for Attorneys Fees and Costs:

                    AS AND FOR THE FIRST COUNTERCLAIM

        Paragraph 97 under the “Counterclaim” subheading asserts legal conclusions to

which no reply is required. To the extent a reply is required, Plaintiff denies the

allegations set forth in such paragraph.




                                              1
     Case 1:19-cv-00719-GHW Document 43 Filed 06/11/19 Page 2 of 3




                              AFFIRMATIVE DEFENSES

          1.   Defendants fail to state a claim upon which relief may be granted as

Defendants’ allegations fail to satisfy the pleading requirements of Twombly and Iqbal.

          2.   Defendants’ counterclaim is without any legal or factual basis and is

intended to harass Plaintiff in retaliation for bringing his wage and hour claims.

          3.   Defendants’ counterclaim is barred because Defendants cite to an

inapplicable statute.

          4.   Defendants’ counterclaim is barred because Defendants suffered no

damage.

                                PRAYER FOR RELIEF

       Plaintiff denies any and all allegations, statements, and other content of the

“Wherefore” clause.



Dated: June 11, 2019

                                              LEE LITIGATION GROUP, PLLC
                                              C.K. Lee (CL 4086)
                                              Anne Seelig (AS 3976)
                                              148 West 24th Street, Eighth Floor
                                              New York, New York 10011
                                              Tel.: 212-465-1188
                                              Fax: 212-465-1181
                                              Attorneys for Plaintiff and the Class

                                         By: /s/ C.K. Lee
                                             C.K. Lee, Esq.




                                             2
     Case 1:19-cv-00719-GHW Document 43 Filed 06/11/19 Page 3 of 3




                            CERTIFICATE OF SERVICE


I hereby certify that on June 11, 2019, I electronically filed the foregoing Plaintiff’s

Reply to Defendants’ Counterclaim with the Clerk of the District Court using the

CM/ECF system, which sent notification to all parties registered to receive notice via that

service, including:



                 John M. Doroghazi, Esq.        Joshua D. Levin-Epstein, Esq.
                 Wiggin and Dana LLP            1 Penn Plaza, Suite 2527
                 437 Madison Avenue             New York, New York 10119
                 35th Floor
                 New York, New York
                 10022


                                                     By: /s/ C.K. Lee
                                                     C.K. Lee, Esq.




                                            3
